THE STATE OF TEXAS
                                          MANDATE
TO THE 202ND DISTRICT COURT OF BOWIE COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 17th
day of June, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 Joyce Steel Erection, Ltd., Appellant                      No. 06-14-00064-CV

                     v.                                     Trial Court No. 11C0822-202

 Gordon Ray Bonner, Appellee



       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify paragraph 1(a) of the trial court’s judgment to reflect an
award of actual damages to Gordon Ray Bonner in the amount of $1,937,467.32. As modified,
the judgment of the trial court is affirmed.
       We further order that the appellant, Joyce Steel Erection, Ltd., shall pay eighty-three
percent of the costs of this appeal and that the appellee, Gordon Ray Bonner, shall pay seventeen
percent of the costs of this appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 27th day of August, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk